DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevisan (US Pat. 7,698.261) (Eff filing date of app: 3/30/2007) (Hereinafter Khosh).

As to claims 1 and 11, Khosh teaches a method comprising: 
(a) receiving, by a server system, a first query and search results for the first query in response to submitting of the first query by a user (see abstract and col. 3, ln 35-37, “The one or more data stores 102 can provide search results to a service 104 in response to a search query request”); and 
after performing (a): 
selecting, by the server system, one or more attribute-value pairs from among attribute-value pairs represented in the search results (see col. 5 ln 30-39, “Based on the identified attribute values, a set of search categories for the search results”); and 
providing, by the server system, a representation of the search results along with one or more filter elements corresponding to the one or more attribute value pairs, the one or more filter elements programmed to invoke filtering of the search results according to the one or more attribute-value pairs upon selection by the user (see col. 5, ln 34-41 and col. 9, ln 9-30, “Upon receipt of the initial search results from the data store, the service 104 may sort or prioritize the data entries in the initial search results based on the ranking information of the data entries. The ranking information may be temporarily stored along 

As to claims 2 and 12, Khosh teaches wherein selecting the one or more attribute value pairs from among the attribute-value pairs represented in the search results comprises: 
selecting the one or more attribute-value pairs according to number of occurrences among the attribute-value pairs represented in the search results (see col. 3, ln 43-45, “Each data entry can be stored and organized in any suitable way which allows each data entry to be searched or indexed based on common categories and/or attribute values. As” and col. 4, Ln 22-26, “For example, if the first ranked data entry has "price" for its "search category selection preference" attribute value, a search category related to "price" is selected from the predefined search categories and will be displayed first among other selected search categories.”).

As to claims 3 and 13, Khosh teaches wherein selecting the one or more attribute value pairs from among the attribute-value pairs represented in the search results comprises: 
selecting the one or more attribute-value pairs according to both of a number of occurrences among the attribute-value pairs represented in the search results and popularity of prior queries including the one or more attribute-value pairs (see col. 4, Ln 22-26, “For example, if the first ranked data entry has "price" for its "search category selection preference" attribute value, a search category related to "price" is selected from the predefined search categories and will be displayed first among other selected search categories.” and col.6, ln 1-14, “For example, assume that the Web page is constructed to present the first five data entries from the ranked 

As to claims 4 and 14, Khosh teaches The method further comprising: 
generating, by the server system, an attribute map for the prior queries preceding the first query such that each entry of the attribute map includes a key attribute-value pair and one or more associated attribute-value pairs, each of the one or more associated attribute-value pairs having a relevance score associated therewith (see col. 5, ln 54-60, “The constructed search categories, the ranked initial search results, and the corresponding page data can be transmitted via a communications network 106. After the client device 108 obtains the constructed search categories, the ranked initial search results,”); 
wherein selecting the one or more attribute-value pairs according to popularity of prior queries including the one or more attribute-value pairs comprises selecting the one or more attribute-value pairs according to the relevance scores associated with the one or more attribute-value pairs in the attribute map (see col. 8, ln 66-67 and col. 9, ln 1-2, “For example, user profile information including user preference, previous search history, etc., may be considered to determine a degree of relevancy.”).

As to claims 5 and 15, Khosh teaches wherein generating the attribute map comprises, for each entry of the attribute map, the relevance score of each associated attribute-value pair of the associated attribute-value pairs is a sum of relevance scores of queries including both of the key 

As to claims 6 and 16, Khosh teaches The method further comprising: 
receiving, by the server system, an instruction from the user to implement a selected filter of the one or more filter elements (see col. 2, ln 24-31, “for receiving a user selection from the displayed set of the search categories”); and 
in response to the instructions, performing, by the server system: 
removing one or more filtered items from the search results according to the selected filter (see col. 4, ln 27-30, “the order of category values in a search category is arranged to reflect the ranking information of the data entries so that users can effectively narrow the search by selecting a category value most relevant to the search query.” And see col. 6, ln 20-22, “After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results).”).

As to claims 7 and 17, Khosh teaches The method further comprising: 
receiving, by the server system, feedback with respect to the search results (see col. 1, ln 19-20, “In the event that the search results are too large”); 
selecting, by the server system, one or more additional attribute-value pairs according to the feedback (see col. 1, ln 20-21, “users can submit additional search criteria or alternative search criteria in order to reduce the size of the search results”); 


As to claims 8 and 18, Khosh teaches The method further comprising: 
training a machine learning model according to the feedback and the attribute-value pairs represented in the search results (see col. 5, ln 17-24, “For example, if the user selects a "denim" product category for a search request, the client device transmits a search request for locating items in the "denim" product category. Then, the service 104 would issue a query request to the data store 102 for data entries related to the "denim" product category. In response to the query request, the data store 102 provides the initial search results to the service 104”); and 
selecting the one or more additional attribute-value pairs according to the machine learning model (see col 6, ln 5-14, selection of the top attribute value).

As to claims 9 and 19, Khosh teaches wherein the machine learning model is a logistic regression model (see col. 1, ln 61-63, “Each identified search category will include an ordered set of category values which have been predefined for the identified search category.” And col. 8, ln 65-67 and col 9, ln 1-2, “Further, other relevant information may be collected to enhance the search. For example, user profile information including user preference, previous search history, etc., may be considered to determine a degree of relevancy”).

As to claims 10 and 20, Khosh teaches wherein the feedback is binary feedback (see col. 1, ln 17-21, “the search results can be sorted so that the user is presented with the potentially most relevant item for which the user is searching. In the event that the search results are too large, users can submit additional search criteria or alternative search criteria in order to reduce the size of the search results.”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164